DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 5-7, 9-11, 14, 29, 30, and 32 are canceled.
Information Disclosure Statement
	The IDS received on June 7, 2021 and December, 8, 2021 are proper and are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The rejection of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on June 8, 2021 is 
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 8, 12, 13, 15-28, and 31 under 35 U.S.C. 103 as being unpatentable over Quan (WO 2015/120445 A1, published August 2015, priority February 2014; IDS ref) in view of Liu et al. (US 2016/0312266 A1, published October 27, 2016, priority July 2014), made in the Office Action mailed on June 8, 2021 is withdrawn in view of the Amendment received on October 4, 2021 for the purpose of providing an addition reference in response to the arguments presented in said Amendment.
Rejection – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 13, 15-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Quan (WO 2015/120445 A1, published August 2015, priority February 2014; IDS ref) in view of Liu et al. (US 2016/0312266 A1, published October 27, 2016, priority July 2014) and Elkin et al. (Genome Research, 2001, vol. 11, pages 1269-1274).

contacting a liquid biological sample containing cfDNA with a plurality of magnetic beads that reversibly bind to DNA (“mixing in a container tube the bodily fluid … a solid phase that binds nucleic acid, and which includes magnetic particles, thus forming a reaction mixture containing the cell-free nucleic acid”, section [0004]);
separating the cfDNA-bound magnetic beads from the unbound components of the liquid biological sample (“magnetically separating the solid phase having the cell-free nucleic acid bound thereto from the reaction mixture”, section [0004]);
transferring the cfDNA-bound magnetic beads to a vessel containing an elution solution (see cfDNA-bound magnetic beads transferred to a different vessel (Figure 2, see also, “resuspended beads were transferred to a 1.5 ml conical microcentrifuge tube”, section [0047]); and
separating the magnetic beads from the elution solution by contacting the vessel containing the magnetic beads in the elution solution to a magnetic plate and collecting the elution solution containing the cfDNA (“50 l of 
With regard to claim 2, the magnetics beads are polystyrene magnetic beads (page 12, section [0030]).
With regard to claim 3, the magnetic beads bind to DNA reversibly (“Use of magnetic particles for separating or purifying nucleic acids is well known.  The magnetic particle process is increasingly being used … in which nucleic acid is isolated from a bodily fluid sample by reversible binding to magnetic particles.”, section [0029]).
With regard to claim 4, the magnetic beads are coated with silicon containing coating (“solid phase includes magnetic particles are coated (e.g., with silica) and have a particle size ranging substantially between about 0.05 and about 1.5 m …”, section [0005]).
The cfDNA-bound magnetic beads are separated to another vessel (“resuspended beads were transferred to a 1.5 ml conical microcentrifuge tube”, section [0047]).
With regard to claims 13 and 15, the biological sample is a plasma sample, a sample from a pregnant female (thus human subject) (“bodily fluid comprises blood 
With regard to claim 16, the volume of the liquid biological sample is 0.5-2 mL (“the volume of bodily fluid used in connection with the present invention is from about 2 to about 8 mL …”, section [0017]).
With regard to claims 17, 18, and 27, the volume of the elution solution is less than 200 l and the magnetic beads are incubated for at least 4 minutes (“50 l elution buffer … was added, and the magnetic beads resuspended and incubated at room temperature for 5 minutes”, section [0056]).
With regard to claim 19, the step (a) is performed in a multiwall plate, such as 24-well deep late (“A group of 24 reaction mixtures can be conveniently be prepared in 24 deep-well rounded bottom blocks with each well having approximately 10 ml volume …”, section [0028]).
With regard to claims 25 and 26, the magnetic beads are commercially purchased and have the diameter of around 1 m (“solid phase includes magnetic particles are coated (e.g., with silica) and have a particle size ranging substantially between about 0.05 and about 1.5 m …”, section [0005]).
With regard to claim 28, heat is applied to elution solution containing the magnetic beads (“The cell-free nucleic acid may then be dissociated from the solid phase, e.g., elevated temperatures, such as for example at 60oC for about 10 minutes, 
The magnetic plate causes the magnetic beads to adhere to the vessel walls (see Figure 2).
With regard to claim 31, the liquid biological sample is prepared previously to remove cells from a blood sample (“either before or after preparation of the reaction mixture, the bodily fluid may be subject to one or more pre-processing steps, e.g., centrifugation, so as to remove cellular material therefrom, in which case the supernatant is used for preparing the reaction mixture with the reagent described herein below”, section [0028]).
While Quan teaches a method of washing the cfDNA-bound magnetic beads after their separation from unbound components of a liquid biological sample as well as eluting the bound cfDNA from the magnetic beads (see Figure 2; also, “the solid phase having cell-free nucleic acid bound thereto is washed at least once with a washing buffer …”, section [0006]), the artisan does not state that the beads are transferred to a vessel containing an elution buffer, or that the beads are transferred to a vessel containing the wash solution.
Although the cfDNA are bound to magnetic beads and they are separated from the unbound components of a liquid biological sample with magnets, the artisan does 
While Quan discloses that their assay is done with plurality of samples (“A group of 24 reaction mixtures can be conveniently be prepared in 24 deep-well rounded bottom blocks with each well having approximately 10 ml volume …”, section [0028]), the artisan does not explicitly disclose that the washing and elution steps are performed in the same-sized multi-well plate (claims 20 and 21), or that at least two duplicate liquid biological samples are contacted with plurality of magnetic beads (claim 22), or that the duplicate samples are pooled (claim 23), or that the washed cfDNA bound magnetic beads are sequentially transferred to two or more wash solutions after binding the cfDNA to the magnetic beads (claim 24).
Quan does not explicitly disclose all possible shapes of the magnets comprised by the magnetic plate (claim 29).
Liu et al. disclose a method of automating capture and purification of nucleic acids from a human sample (“technology relating to automated capture and purify nucleic acids from biological samples … relates to methods for automated capturing, enriching, and purifying multiple nucleic acid targets from human stool samples”, Abstract).
binds the nucleic acid onto magnetic beads (“stool samples are loaded into wells/plates containing probe conjugated magnetic beads”, section [0031]), the nucleic acids which are bound to the magnetic beads are then separated from the unbound components of the liquid sample by insertion of a magnet and binding the magnetic beads thereto (“after sequence specific capture … magnet is inserted in the tip … moving into the sample solution, and repeated until all magnetic beads are collected on the lower end of tips”, section [0032]), the magnet bound magnetic beads comprising the nucleic acid are then transferred to another well/plate containing wash buffers (“magnetic beads along with target sequences captured by them are collected and transferred to another well-plate containing wash buffers”, section [0032]; see also step 1-3 of Figure 1; “[m]agnetic bead collected on the tip comb … 1-3 [a]utomated beads transfer to a new well containing wash buffer”, sections [0016] and [0017]), transferring the magnetic beads to a vessel containing the elution solution (see step 1-6 of Figure 1, “1-6 [a]utomated bead transfer to a new well containing either elution buffer for nucleic acid elution…”, section [0021]; “magnetic beads along with their capture target sequences are collected and transferred into another well/plate containing either elution buffer … some embodiments, magnet is removed during the elution … process”, section [0033]).
The elution process is disclosed having a temperature of 60oC to 90oC (section [0033] in 50 L buffer (section [0037]).
i.e., donut shape), wherein the eluted nucleic acid can be aspirated while the magnets, now devoid of the eluted nucleic acids, remain bound to the bottom due to the magnetic attraction from said magnet within said magnetic plate:
“DNA must be further purified to prepare it for sequencing chemistry” (page 1273, 1st column, bottom paragraph)

“the carboxylate-coated magnetite … magnetic microparticles … remainder of the purification was completed through the use of an automated platform … 145 L of the beads/PEG solution was added to the already existing 100 L of lysate [containing nucleic acids] in each well of the plate … allowing DNA present in the lysate to hybridize to the magnetic microparticles … then transferred the microtiter plate to a magnetic plate made up of 96 separate doughnut-shaped magnets on which the plate was incubated … magnets draw the magnetic-bead-bound DNA to the bottom of the plate, wherein it is held in a circular conformation, providing a way to retain the bead-hybridized DNA within the microtiter plate while impurities are washed from the DNA …50-L Millipore filtered water was added to each well of the plate to dehybridize the bound plasmid DNA from the beads … the plates containing resuspended DNA … were … placed onto a magnetic plate .. which functioned in conjunction with the 96-well … aspirated 40 L of resuspended DNA uncontaminated by beads”  (page 1273, 2nd column to page 1274, 1st column)

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan with the teachings of Liu et al. and Elkin et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Such is the case here.  While Quan did not explicitly disclose that their disclose method of purifying cell-free DNA can be automated, the desire to automate a routinely performed process is a well-known motivation and supported by case-law1.

As evidenced by Liu et al. and Elkin et al., automation of such a task was, in fact, not only well-within the skill level of the ordinarily skilled artisan, but implemented for extracting and purifying nucleic acid from a human sample.  As discussed above, Liu et al. exhibit a method binding nucleic acids to magnetic beads, wherein upon their binding, are transferred to different vessels containing wash and elution buffers by a magnetic rod.  In addition Elkin et al. teach that use of a magnetic plate comprising a magnet having the shape of a ring (or donut) allows the DNA to be held on the bottom of the plate while allowing the solution to be washed, wherein the artisans employ the same magnetic plate for the subsequent process of elution, wherein the magnetics beads are held down while the resuspended/eluted DNA are aspirated therefrom without contamination.
Therefore, one of ordinary skill in the art would have been not only motivated to automate the method of isolating cell-free DNA method of Quang by utilizing a robotically controllable electromagnetic probe which is capable of capturing the magnetic bead bound cfDNAs so as to transfer them to their respective vessels containing the buffers, such as their wash buffers and elution buffers, for the advantage of automating a manual task and processing a plurality of samples, but 
With regard to utilizing the same-sized multi-well, doing so would have been obvious since when automating the use of same well-tray would have allowed the robotic system to locate the wells of the plate based on a single type of tray configuration.
With regard to processing two duplicate samples as well as pooling them, doing so is a routinely performed tasks in the diagnostics field, for the purpose of verifying the assay results with multiple samples, and pooling the resulting products for subsequent processing, such as for a sequencing reaction.
With regard to the sequential transfer of the cfDNA bound magnetic beads, such would have been an obvious step when automating, as the probe which transfers the magnetic beads would transfer said magnetic beads from one washer buffer vessel to another in the order disclosed by the method of Quan.
Lastly, with regard to the shape of the magnetic plate for attracting the magnetic beads, any shape of magnetic plate would have sufficed so long as the magnetic plate is capable of attracting the cfDNA bound magnetic beads for transferring purposes.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:

Concentration of fetal nucleic acids in material blood:
Applicants contend that while Quan may teach a method of isolating cell-free nucleic acid, and Liu teach an automated method of performing the task, the artisans only teach how to increase the yield, but fail to teach how to increase the quality or purity of the DNA (page 7, Response).
Applicants then recite the entirety of claim 1 and assert that Quan and Liu fail to teach the claimed method (page 8, Response)
Applicants’ argument appear to rest on the latter limitation that recites, “wherein the elution solution containing the fetal cfDNA has less contamination and higher yield compared to an elution solution that was not in contact with a magnetic plate”.
While Applicants’ do not point to any particular steps of the claimed method which is responsible for the so-called “increased quality”, the Office takes this broadly applied argument to mean that all of the steps are responsible for the quality.
The Office respectfully disagrees.
This is because the step of utilizing magnetic beads to bind the nucleic acids is well-known as demonstrated by Quan, Liu, and Elkins, nor is there anything in 
Similarly, the step of separating the magnetic bead bound DNA from those which have not by placing the solution on a magnetic plate that comprises a magnet is well-known as evidenced by Quan as well as Elkins, nor is there anything in Applicants’ own claim which would suggest otherwise as the step is also generically recited.
The differences between the teachings of the prior art and those of the instant claims is in that the DNA bound magnetic beads are transferred to a vessel containing the wash solution.  However, the Office is not convinced that this step is responsible for the apparent quality of the purified DNA nor does the specification suggest/teach otherwise, but rather the purpose is in automation.
To the best of the Office’s determination, the apparent quality of the isolated DNA results from the use of the magnetic plate comprising a ring shaped magnet, which appears to be corroborated by Elkin et al.’s statement:
“magnets draw the magnetic-bead bound DNA to the bottom of the plate, where it is held in circular conformation, providing a way to retain the bead-hybridized DNA within the microcircular plate while impurities are washed from the DNA” (page 1274, 1st column, 1st paragraph)

In other words, because the ring-shaped magnets held the beads in a circular shape, the aspirating means which removed the wash solution from the microtiter 
In addition, the same would have been observed when aspirating the resuspended DNA in the solution from the elution step, wherein Elkins et al. employ the same magnetic plate.  One of ordinary skill in the art would have recognized same benefit of now aspirating the solution containing the resuspended (eluted) DNAs from the microtiter wells without disturbing the magnetic beads.
In fact, Elkins et al. associate the steps as allowing for improvement in reduction of bead contamination:
“aspirated 40 L of resuspended DNA uncontaminated by beads” (page 1274, 1st column, 3rd paragraph)

Therefore, the combination of the teachings of Quan et al., Liu et al. and Elkins et al. would have resulted in the presently claimed method with the observed contaminant free DNA.

Applicant’s arguments are not found persuasive and the rejection is maintained.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 22, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), wherein the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (See MPEP 2144.01(III)).